Third District Court of Appeal
                                State of Florida

                             Opinion filed July 20, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1865
                          Lower Tribunal No. 01-20469
                              ________________

                                Leonard Taylor,
                                     Appellant,

                                          vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Stacy D. Glick, Judge.

      Leonard Taylor, in proper person.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant
Attorney General, for appellee.


Before ROTHENBERG, LAGOA, and LOGUE, JJ.

      PER CURIAM.

      Defendant Leonard Taylor, (“Taylor”), appeals the trial court’s July 10,

2015 order denying his Motion for Post-Conviction DNA Testing and
Supplemental Motion alleging Prosecutorial Misconduct.          We affirm the trial

court’s order with respects to paragraphs 1, 3, and 4. We further address the

State’s proper confession of error and reverse paragraph 2 of the trial court’s order.

As the State correctly concedes, the rule 3.853 Motion currently before this Court

is not time barred or successive based on this Court’s opinion in Taylor v. State, 15

So. 3d 907 (Fla. 3d DCA 2009), as the trial court ruled in its July 10, 2015 order.

This Court’s prior appellate decision related to Taylor’s burglary conviction in a

different case, Case No. F01-20470.

      Accordingly, we reverse paragraph 2 of the trial court’s July 10, 2015 order

and affirm as to the remaining paragraphs, 1, 3 and 4.

      Affirmed in part; reversed in part.




                                            2